          Case 2:21-cv-02229-JAR-TJJ Document 1 Filed 05/19/21 Page 1 of 5




                                 IN THE UNITED STATES DISTRICT COURT
                                                                                        F 1 LED
                                                                                            MAY 1 9 2021
                                           DISTRICT OF KANSAS
                                                                                       Tll,\OTHY t,1 O [l,':1C:N CLERK
CHRISTOPHER N. QUEEN, Prose, Plaintiff,                                                By    'ot'U--11:-     _ D~µu\y




Vs.                                                             ) Case No.    2..'2_/ -02229 -J               AK -TJJ
                                                                )

KANSAS GOVERNOR, Laura Kelly in her official and individual

Capacities, Kansas Department of Labor, KOOL and

Denise# 714 KOOL Official, and One Unknown KOOL Official,

                                              Defendants



      SPITTING MAD COMPLAINT PURSUANT TO 42         u.s.c. Section 1983 FOR FAILURE TO UPHOLD THE
 SOCIAL CONTRACT IN CLEAR VIOLATIONS OF CONSTITUTIONAL RIGHTS UNDER COLOR OF LAW PER
                     THE FOURTEENTH. FIFTH. TENTH AND EIGHTH AMENDMENTS

COMES NOW, Christopher N. Queen, Prose, with his complaint under 42 U.S.C. Section 1983 for
violation of his civil rights under color of law and in violation of his Constitutional Rights to be treated
equally under the law as others identically situated and for monetary deprivation in violation of the Civil
and Constitutional rights as well.

FACTS:

Today, May 12, 2021 I received a phone call from an "One Unknown KOOL official" who stated to the
effect she was trying to help me when I voiced my frustration with the entire KOOL performance to date.

She mentioned two weeks which were not filed for, due to the third or fourth modification to date in
procedures for filing for unemployment under PEUC whereas I lost my prior employment on or about
April 17, 2020 due to Shenanigans (in my constitutionally protected opinion) labeled COVlD-19.

This entitled me as one so situated, having lost my employment as result of COVID protocols [an
established fact] to Kansas Unemployment Benefits with the government's federally provided
supplement originally for$ 600.00 per week PUC (I think they called it).

Later after enormous trouble we were required (my wife also under this program) to call the KOOL to
reset accounting parameters and passwords, username etc., under the PEUC program which provided
$300.00 in federal weekly supplement to the regular KDOL unemployment insurance and extensions.

I wrote a very terse letter to the state, the governor, my representative in DC, my state representatives
as well state and US Senators, when "they" KOOL were in arrears on their payments to me with Kansas
and thereby also t he federal government to the tune of$ 9,000.00 plus and Nancy to the tune of$
7,000.00 plus.
         Case 2:21-cv-02229-JAR-TJJ Document 1 Filed 05/19/21 Page 2 of 5




Squeaky wheel gets the grease and Denise# 714 with KOOL called me (out of the blue) approximately 8
weeks ago while I was working a contract position (paid by the piece) which I told her I was doing. She
was very professional and polite and assured me I would be receiving my$ 9,000.00 and change over
the next couple of days.

Low and behold, the next day I received$ 4, 954.00, if I recall (Kansas and the bank know what they sent
and it is a matter for discovery) at any rate, it was 4,000.00 and change. Denise # 714 told me she was
going to call Nancy too and Nancy received almost 6,000.00 and change which was strange because she
got$ 607 .00 per week (when paid previously) and my "proletarian stipend from the Politburo" had been
$ 637.00.

No further deposits we were owed appeared in our accounts. So I wrote a second letter (not nice) and
sent it. Still without relief I wrote another letter which I was preparing to send today.

Today I received what turned out to be a nasty phone call from a "One Unknown KOOL official" whom I
assume must have a number like Denise, which she did not give to identify herself. At the time I was
driving the car, on this second occasion, of KOOL phone communication, today.

She wanted to argue about time worked eight weeks ago when Denise had called, while I was working.
tried to explain the contract nature of the work to One Unknown KOOL official i.e. paid by the piece, not
the hour. If I recall, correctly I started on Tuesday and ended my work the following Monday because I
was unable to build enough Bar B Que Grills to eek out a living and not confident I could develop enough
speed to suffice.

My estimate since there is no time clock involved is that 1worked about 35 hours (work ended when
Home Depot had enough grills for the day, not at any set time and no time clock was kept). In the
argument with a state and federal actor [The One Unknown KOOL official] as she argued telling me she
can not accept my estimate of time for earning$ 81.00 over the several days, I lost my temper and said,
"Fuck this" [Constitutionally Protected Speech when addressing state officials outside of any court
where contempt might be charged, nor anything interpreted as Hfightlng wordsn allowed per Cohen v.
California, 403 U.S. 15 (1971) and the entire line of cases] it was piece work and not based on any hourly
rate." And there is no time clock so all you can have is an estimate, only God can tell me or anyone else
how many hours I worked. Then she started yammering that she cannot take my estimate because
there is the potential for fraud.

"Yeah" I said, HI am trying to defraud Kansas out of$ 81.00. I want to go before a judge with that
one."

I said, "look God Dammit I am driving here and tired of arguing with you.n [More protected speech] I
set the phone down on the console to pay attention to my driving and when I picked it back up she had
hung up. This without getting to the remainder of my 9,000.00 and change or discussing her making a
phone call to my wife concerning the thousands she is also owed.

                                                THE LAW

The Fourteenth Amendment, as this Court is aware enforces equal protection under the law on the
states. Further the Fifth Amendment rights are implicated here directly per Kansas' administering the
federal pandemic relief funds for unemployed as well.
          Case 2:21-cv-02229-JAR-TJJ Document 1 Filed 05/19/21 Page 3 of 5




The Sixth Amendment guarantees due process which is also implicated here via the failures to enforce
the federal law effectively (PECU) under the Fourteenth Amendment where identically situated persons,
have certainly (matters of discovery) it could likely be shown received their pandemic relief and
extended KDOL benefits in the several months our rights and monies have been illegally violated and
withheld (respectively) by Kansas Governor, Laura Kelly, KOOL and officials therein. We ourselves
received a portion of our money and an unkept promise (Denise# 714) we would receive the rest.
Which KOOL failed to provide, thereafter.

Further, under the Tenth Amendment these issues of interstate commerce lie based on the state's
enforcement responsibilities under PUC, PEUC and it is not insignificant that US Congressional
Representative, Sharice Davids has criticized Governor Kelly for her failures in reasonably administering
the programs in the state of Kansas, reported in the news.

                                            ACTUAL DAMGES

The mortgage on our home has been significantly in the arrears three times over Kansas' failure to
provide the unemployment we are due per the law and the Shenanigans.

The last time we fell behind on the mortgage as result of Baloney Virus we were forced to borrow$
3,000.00 from our daughter Kortney G. Hedrick, a single working mother of four and then based on the
information provided by Denise# 714 (approximately 8 weeks ago now, I appropriated money in other
directions believing 4,000 plus more would be forthcoming. Our daughter has, therefore, not been
repaid.

Great news, we are again behind on the mortgage.

Sanks and utilities act like there is nothing unusual happening in the United States, threatening
foreclosures and shutoffs and damaging credit bureau reporting.

The Court is familiar with the First Amendment and the ludicrous situation in our day concerning
"Alleged Hate Speech" with Merrick Garland currently weaponizing the DOJ against "White Supremacy"
a nebulous term applied to anyone who supports former President Trump. Afraid Not Merrick: The
Court is also probably familiar with Brandenburg v. Ohio, 395 U.S. 444 (1969).

"[Brandenburg] was a landmark decision of the United States Supreme Court interpreting the First
Amendment to the U.S. Constitution.[1] The Court held that the government cannot punish inflammatory
speech unless that speech is "directed to inciting or producing imminent lawless action and is likely to
incite or produce such action".

Here we have the "One Unknown KDOL official" refusing to continue a phone call to correct the states'
errors in providing lawfully (Due Process) prescribed financial benefits they freely admit they have failed
to timely provide to myself (as well my family) illegally for a period of months and where they contacted
me to correct their own errors and then started the argument over$ 81.00 earned in excessive hours
[that much is a fact that can be established] worked under a piece work arrangement with
QuickContractors.com (a Canadian Company) contracting with Home Depot. The state can apply
whatever formula they wish where I am entitled to$ 637.00 minus the effect of the S 81.00. Give me a
break, Your Honor.
         Case 2:21-cv-02229-JAR-TJJ Document 1 Filed 05/19/21 Page 4 of 5




This violates my Eighth Amendment Right to be free of government punishing me for what I am allowed
to do under the First Amendment i.e. "swear at a government official outside a court of law or outside
threat of violence. n
My Eighth Amendment Right has been violated and also in violation of the takings clause of the Fifth
Amendment under color of law pursuant to the Tenth Amendment all enforced on the States pursuant
to the Fourteenth's Amendment's Equal Protection clause.

                                 RELIEF REQUESTED FROM THIS COURT

Plaintiff Hereby Prays this Court to Grant him the following relief in its discretion and duty under the
law,

    1) Order a hearing to establish facts and allow the discovery; and/or
    2} Order the state of Kansas to reimburse Plaintiff for the filing fee ($ 402.00) and any other
       costs associated with his petition for relief including any subsequent court costs attorney's
       fees etc.; and/or
    3) Order Governor Laura Kelly to pay damages in the amount of$ 100,000 dollars for her very
       poor handling of her obligations under the law, and the mental anguish we have suffered
       through in regard to finances while trying to collect our monies, illegally held from the state,
       in spite of several pleas and warnings, in violation of the Constitutional and Civil rights of the
       Plaintiff.; and/or
    4) Order KOOL/Denise# 714 or other appropriate parties to Immediately calculate the proper
       amount of unemployment in the arrears for months now and PEUC supplement owed the
       Plaintiff and deposit this amount in Plaintiffs account forthwith.; and or
    S) Order the Unknown KOOL Official to Pay Plaintiff$ 100.00 for damages (will be donated to
       Operation Smile} for the Constitutional and Civil Rights violations and so she will know as a
       state official she has an obligation to conduct the states' business as well the federal
       governments' business regardless of the anger she creates and the non-threatening language
       (foul language protected} used by any citizen and in spite of alleged "hate speech" ideas. We
       the People are not here to provide government officials a "safe space."; and/or
    6) Plaintiff further prays this court for whatever other relief the Court deems reasonable and just
       under all the circumstances.
    7) Or; Kansas Department of Labor Unemployment can simply add up the number of weeks @ $
       637.00 per week they are in the arrears and pay the Plaintiff his money due. Just roll your
       eyes at them Your Honor and the Plaintiff will likely get the relief he petitions the court to
       receive along with the filing fee if it please the Court.



                                                                 Respectfully Submitted,
                                                                 Christopher N. Queen, Prose
                                                                -==--~
                                                                ----~-.c:;;,.
                                                                          _____ ----.,.
                                                                 Christopher N. Queen,
                                                                 05/17/2021

I, Christopher N. Queen do swear under penalty of perjury the facts contained in this Petition are true
and correct to the best of my belief.
        Case 2:21-cv-02229-JAR-TJJ Document 1 Filed 05/19/21 Page 5 of 5




                                                                Christopher N. Queen

                                                                5/17/2021
I, Christopher N. Queen, Pro se do affirm a true and correct copy of this Petition has been provided to
each of the following on this date by USPS First Oass Mall.

    1) Clerk of the United States District Court        Original and 1 copy
        District of Kansas
        Robert J. Dole Courthouse
        500 States Avenue
        Kansas City, Kansas 66101

    2) Governor Laura Kelly                             1Copy
       300 s. W. lO Avenue
                    th

       Topeka,Kansas66612

    3) Kansas Department of Labor (KOOL)                1Copy
        401 S.W. Topeka Blvd.
        Topeka,Kansas66603


    4) Denise #714 c/o KOOL                             lCopy
       401 S.W. Topeka Blvd.
        Topeka,Kansas66603

    5) Unknown KOOL Official c/o KOOL                   1 Copy {c/o KOOL)
        401 S.W. Topeka Blvd.
        Topeka, Kansas 66603


    6) Kansas Attorney General Derek Schmidt            1Copy
       120 SW 10th Ave., 2nd Floor
        Topeka, KS 66612



                                                                        Christopher N. '       Pro se
                                                                       --=====-,:---?

                                                                        May 13, 2021
                                                                                        -
